DETAILED ACTION
1.	Applicant's amendments and remarks submitted on October 7, 2021 have been entered. Claims 1, 3, 11, 15-18 and 20 have been amended. Claims 1-20 are still pending on this application, with claims 1-3, 5-14 and 16-19 being rejected, and claims 4, 15 and 20 being objected to. All new grounds of rejection were necessitated by the amendments to claims 1, 11 and 16. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 11, 15 and 18 are objected to because of the following informalities: The claims have been amended, however they have been labeled as “original” in the amendment filed 10/07/2021. Appropriate correction is required.

5.	Claim 15 is objected to because of the following informalities: The claim has been amended to recite “the first and seco magnets” in line 4; this appears to be an error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	Claims 1, 7, 9-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese publication CN 201995123 U to Chao et al. (“Chao”) in view of US Patent Pub No 2011/0057629 A1 to Lin et al. (“Lin”). 
As to claim 1, Chao discloses a loudspeaker (see pg. 1, ¶ 0002 of English translation) comprising: a speaker frame (housing 12, see figure 3; pg. 5, ¶ 0044); a motor assembly provided in the speaker frame having at least one planar coil (coil 23, see figures 1 and 3; pg. 5, ¶ 0042 - ¶ 0043); and first and second magnets magnetized in a magnetized direction perpendicular to a direction of coil movement and perpendicular to a central axis of radiation of the loudspeaker (magnets 31, see figure 3; pgs. 2-3, ¶ 0014 - ¶ 0015; pg. 5, ¶ 0043).
Chao does not disclose a ferrofluid provided within the speaker frame to dampen vibrations wherein the ferrofluid surrounds the magnets and is isolated along surfaces of the magnets.  
However the use of a ferrofluid within the enclosure of a magnetic circuit is known in the art, as taught by Lin, which discloses a magnetic circuit system wherein the magnets are coated by a ferrofluid to reduce friction between the magnets and the coils in the circuit (see figures 7-11; pg. 6, ¶ 0065, ¶ 0069). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide a lubricant and reduce or dampen friction between the moving portions of the magnetic circuit (Lin pg. 6, ¶ 0065; pg. 10, ¶ 0101).
As to claim 7, Chao in view of Lin further discloses wherein the first and second magnets each have upper and lower large surface faces separated by a narrowest dimension (Chao figure 1), wherein the first and second magnets are magnetized across the narrowest dimension in first Chao figure 3), wherein the at least one planar coil is arranged in a plane along at least one of the upper and lower large surface faces (Chao figure 1), wherein the direction of coil movement is parallel to the plane of the coil (Chao pgs. 2-3, ¶ 0014 - ¶ 0015).  
As to claim 9, Chao in view of Lin further discloses wherein the first and second magnets each include at least two magnets spaced apart in a height direction by an air gap, wherein the height direction is perpendicular to the direction of coil movement and perpendicular to the narrowest magnet dimension (Chao figures 1 and 3).  
As to claim 10, Chao in view of Lin further discloses wherein the first and second magnets are arranged in-line between a front grill and a back wall, wherein a depth of the loudspeaker is defined between the front grill and the back wall (Chao magnets between plate 11 and frame 12, see figures 1-3).  
As to claim 11, Chao discloses a method of operating a loudspeaker comprising: providing a motor assembly having first and second magnets each having upper and lower large surface faces separated by a narrowest dimension (magnets 31, see figures 1 and 3; pg. 5, ¶ 0043), wherein the first and second magnets are magnetized across the narrowest dimension in first and second magnetized directions being opposite (see figure 3); positioning a first coil along at least one of the upper and lower large surfaces (coil 23, see figures 1 and 3; pg. 5, ¶ 0042 - ¶ 0043); energizing the first coil, wherein in response to energizing, the first coil moves in a direction of coil movement being perpendicular to the first and second magnetized directions (see figure 3; pgs. 2-3, ¶ 0014 - ¶ 0015; pg. 5, ¶ 0043).
Chao does not disclose providing a ferrofluid in contact with at least one of the first and second magnets, isolating the ferrofluid along surfaces of the first and second magnets, and dampening a vibration with the ferrofluid.  
However the use of a ferrofluid within the enclosure of a magnetic circuit is known in the art, as taught by Lin, which discloses a magnetic circuit system wherein the magnets are coated by a ferrofluid to reduce friction between the magnets and the coils in the circuit (see figures 7-11; pg. 6, ¶ 0065, ¶ 0069). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide a lubricant and reduce or dampen friction between the moving portions of the magnetic circuit (Lin pg. 6, ¶ 0065; pg. 10, ¶ 0101).
As to claim 12, Chao in view of Lin further discloses further comprising arranging first and second magnets in-line in the direction of coil movement (Chao figure 3).  
As to claim 16, Chao discloses a loudspeaker comprising: at least one coil (coil 23, see figures 1 and 3; pg. 5, ¶ 0042); a first set of magnets magnetized in a first magnetized direction (top magnets 31, see figure 3; pg. 5, ¶ 0043); a second set of magnets positioned adjacent the first set of magnets and magnetized in a second magnetized direction being opposite the first magnetized direction (bottom magnets 31, see figure 3), wherein the first and second magnetized directions are perpendicular to a direction of coil movement and perpendicular to an axis of radiation of the loudspeaker (see figure 3; pgs. 2-3, ¶ 0014 - ¶ 0015; pg. 5, ¶ 0043), a diaphragm connected to the coil (diaphragm 21, see figure 3; pg. 5, ¶ 0042).
Chao does not disclose a ferrofluid surrounding the magnets and isolated along surfaces of the magnets to dampen vibrations.  
However the use of a ferrofluid within the enclosure of a magnetic circuit is known in the art, as taught by Lin, which discloses a magnetic circuit system wherein the magnets are coated by a ferrofluid to reduce friction between the magnets and the coils in the circuit (see figures 7-11; pg. 6, ¶ 0065, ¶ 0069). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide a lubricant and reduce or dampen friction between the moving portions of the magnetic circuit (Lin pg. 6, ¶ 0065; pg. 10, ¶ 0101).
As to claim 17, Chao in view of Lin further discloses further comprising a front grill of the loudspeaker enclosing the loudspeaker through which the axis of radiation extends (Chao plate 11, see figures 2-3), wherein the first and second magnetized directions are generally parallel to the front grill of the loudspeaker (Chao figure 3); and wherein the axis of radiation is generally parallel to the direction of coil movement, wherein the first set of magnets is positioned closer to the grill than the second set of magnets in the direction of coil movement (Chao figure 3; pgs. 2-3, ¶ 0014 - ¶ 0015; pg. 5, ¶ 0043).  

7.	Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Lin, and further in view of US Patent Pub No 2004/0008858 A1 to Steere et al. (“Steere”).
As to claim 2, Chao in view of Lin discloses the loudspeaker of claim 1.
Chao in view of Lin further discloses further comprising a diaphragm (Chao diaphragm 21, see figure 3), but does not disclose the diaphragm being connected to at least one of the first and second magnets, wherein the ferrofluid is disposed between the diaphragm and the first and second magnets.  
Steere discloses a similar loudspeaker device (see pg. 1, ¶ 0004), and further discloses the device including a ferrofluid within the enclosure, the ferrofluid being disposed between the diaphragm and the magnets, connecting the magnets to the diaphragm (see figure 8; pg. 4, ¶ 0054).  
Chao in view of Lin and Steere are analogous art because they are both directed to magnetic circuit transducers.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of ferrofluid between the diaphragm and magnets as taught by Steere in the speaker as taught by Chao in view of Lin. The motivation would have been to dampen the resonant frequency of the diaphragm in order to reduce distortion and smooth the frequency response (Steere pg. 2, ¶ 0018).
As to claim 3, Chao in view of Lin and Steere further discloses wherein the ferrofluid is in contact with the diaphragm, and in response to the diaphragm vibrating, the ferrofluid dampens resonant frequency vibrations of the diaphragm (Steere pg. 4, ¶ 0054).  
As to claim 6, Chao in view of Lin and Steere further discloses wherein the ferrofluid comprises magnetic particles suspended in a liquid carrier (Lin pg. 6, ¶ 0065; Steere pg. 2, ¶ 0018).  

8.	Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Lin, and further in view of US Patent Pub No 2009/0028375 A1 to Richoux et al. (“Richoux”).
As to claim 5, Chao in view of Lin discloses the loudspeaker of claim 1.
Chao in view of Lin does not disclose further comprising third and fourth magnets disposed outside the first and second magnets and magnetized in a direction parallel to the direction of coil movement and perpendicular to the magnetized direction of the first and second magnets. However it does disclose the use of magnetic plates 32 as part of the magnetic circuit and located outside the first and second magnets for forming a closed magnetic circuit (Chao figures 3 and 7; pg. 5, ¶ 0043 - ¶ 0044; pg. 7, ¶ 0050). The use of magnets instead of magnetic plates for closing the magnetic circuit is known in the art, as taught by Richoux, which discloses a speaker with a magnetic circuit (see pg. 1, ¶ 0003), and further discloses various magnetic circuit embodiments, including the use of external magnets having magnetized directions parallel to the movement of the coil and perpendicular to the magnetization of the inner magnets (see figures 1, 6, 8 and 10-11; pg. 11, ¶ 0156; pg. 12, ¶ 0163 - ¶ 0164). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, depending on the amount or size of magnets used, in order to provide sufficient magnetic material to close or loop back the magnetic field to the coil (Richoux pg. 1, ¶ 0003, ¶ 0010). 
As to claim 13, Chao in view of Lin and Richoux further discloses further comprising: positioning third and fourth magnets outside the first and second magnets, the third and fourth magnets magnetized in a direction parallel to the direction of coil movement and perpendicular to the first and second magnetized directions (Richoux figures 1, 6, 8 and 10-11; pg. 11, ¶ 0156; pg. 12, ¶ 0163 - ¶ 0164).  
As to claim 19, Chao in view of Lin and Richoux further discloses further comprising third and fourth magnets disposed outside the first and second magnets and magnetized in a direction parallel to the direction of coil movement and perpendicular to the magnetized direction of the first and second magnets (Richoux figures 1, 6, 8 and 10-11; pg. 11, ¶ 0156; pg. 12, ¶ 0163 - ¶ 0164).  

9.	Claims 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Lin, and further in view of German publication DE 102015103339 A1 to Schmidt et al. (“Schmidt”).
As to claim 8, Chao in view of Lin discloses the loudspeaker of claim 7.
Chao in view of Lin does not disclose wherein the at least one planar coil comprises first and second planar coils, wherein the first and second planar coils are each positioned parallel to and along the upper and lower large surfaces respectively.  
Schmidt discloses a similar speaker, and further discloses wherein the speaker can be constructed with at least one planar coil (see figure 21; pg. 57, ¶ 0263 of the English translation), and can further be constructed with a plurality of planar coils that are positioned parallel to each other (see figure 22; pg. 59, ¶ 0269).
Chao in view of Lin and Schmidt are analogous art because they are drawn to speakers.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a second coil parallel to the first coil as taught by Schmidt in the speaker as taught by Chao in view of Lin. The motivation would have been to provide a speaker with a high degree of movement dynamics via the drive unit while also maintaining the compact design of the speaker (Schmidt pg. 59, ¶ 0270).
As to claim 14, Chao in view of Lin and Schmidt further disclose further comprising: positioning a second coil along at the other of the upper and lower large surfaces; and energizing the first and second coils, wherein in response to energizing, the first and second coils move in the direction of coil movement being perpendicular to the first and second magnetized directions (Chao figure 3; pg. 5, ¶ 0043; Schmidt figure 22; pg. 59, ¶ 0269 - ¶ 0270).  
As to claim 18, Chao in view of Lin and Schmidt further disclose wherein the at least one coil comprises first and second coils, wherein the first and second coils are separated by a narrowest magnet face dimension (Chao figure 3; Schmidt parallel coils, see figure 22).  

Allowable Subject Matter
10.	Claims 4, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652